EXHIBIT 10.7




Guaranty Agreement







This Guaranty Agreement (this “Guaranty”) is dated as of the 25th day of March,
2011, by Inland Diversified Real Estate Trust, Inc., a Maryland corporation
(individually and collectively, jointly and severally, “Guarantor”), in favor of
Bank of America, N.A., a national banking association (together with its
successors and assigns, “Lender”).




Recitals




Inland Diversified Virginia Beach Landstown, L.L.C., a Delaware limited
liability company (“Borrower”), has requested that Lender make a loan (the
“Loan”) to Borrower evidenced by a Promissory Note dated of even date herewith
in the original principal amount of Sixty-Eight Million Three Hundred
Seventy-Five Thousand and No/100 Dollars ($68,375,000.00) made by Borrower to
the order of Lender (as the same may from time to time be amended, supplemented,
restated or otherwise modified, the “Note”).  Certain terms and conditions of
the Loan are set forth in the Term Loan Agreement dated of even date herewith
between Borrower and Lender (as the same may from time to time be amended,
supplemented, restated or otherwise modified, the “Loan Agreement”).  As a
condition precedent to making the Loan, Lender has required that Guarantor
execute and deliver this Guaranty to Lender.  Any capitalized term used and not
defined in this Guaranty shall have the meaning given to such term in the Loan
Agreement.




Agreements




For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lender to make the Loan to Borrower,
Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the indebtedness and obligations described below in this Guaranty
(collectively called the “Guaranteed Obligations”), this Guaranty being upon the
following terms and conditions:




Section 1

Guaranty of Payment.  




Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, whether by lapse of time, by acceleration of
maturity, or otherwise, of all principal, interest (including interest accruing
after maturity and after the commencement of any bankruptcy or insolvency
proceeding by or against Borrower, whether or not allowed in such proceeding),
prepayment premiums, fees, late charges, costs, expenses, indemnification
indebtedness, and other sums of money now or hereafter due and owing, or which
Borrower is obligated to pay, pursuant to the terms of the Note, the Loan
Agreement, the Deed of Trust, the Environmental Agreement, any application,
agreement, note or other document executed and delivered in connection with any
Letter of Credit, any of the other Loan Documents, or any Swap Contract, as the
same may from time to time be amended, supplemented, restated or otherwise
modified (collectively, the “Indebtedness”).  The Indebtedness includes all
costs and expenses incurred by Lender in seeking to enforce Lender’s rights and
remedies with respect to the Indebtedness, including court costs, costs of
alternative dispute resolution and reasonable attorneys’ fees, whether or not
suit is filed or other proceedings are initiated thereon.  This Guaranty covers
the Indebtedness presently outstanding and the Indebtedness arising subsequent
to the date hereof, including all amounts advanced by Lender in stages or
installments.  The guaranty of Guarantor as set forth in this Section 1 is a
continuing guaranty of payment and not a guaranty of collection.
 Notwithstanding any language of this Guaranty to the contrary, Guarantor’s
obligations with respect to the repayment of principal of the Loan shall not at
any time exceed Twenty-Five Million and No/100 Dollars ($25,000,000.00) (such
principal which is guaranteed pursuant to this Guaranty shall sometimes be





BofA/Landstown

Guaranty Agreement

#438684v5




referred to as the “Guaranteed Principal Portion;” the principal which is not
guaranteed pursuant to this Guaranty is sometimes called the “Unguaranteed
Principal Portion”).  Notwithstanding the foregoing, Guarantor shall be liable
for, and the Guaranteed Obligations shall include, the punctual payment of the
Guaranteed Principal Portion and all interest, prepayment premiums, fees, late
charges, costs, expenses and indemnification indebtedness which may now or
hereafter be due or owing, or which Borrower is obligated to pay, pursuant to
any document, instrument or agreement evidencing or governing the Indebtedness,
until the Indebtedness is paid and satisfied in full.




Section 2

Guaranty of Performance.




(a)

Guarantor hereby unconditionally and irrevocably guarantees to Lender the
complete performance when due of all other Obligations of Borrower under all of
the Loan Documents, including, without limiting the generality of the foregoing,
all such Obligations of Borrower to:




(i)

Make all deposits (if any) required under the terms of the Loan Agreement and
the other Loan Documents, as and when required;




(ii)

Promptly pay in full and discharge all Property Assessments (as that term is
defined in the Deed of Trust) prior to the day upon which the same shall become
delinquent (subject to the terms of the Deed of Trust regarding permitted
contests of such Property Assessments);




(iii)

Pay, at or before the times required by the Loan Documents, the premiums on all
policies of insurance required to be maintained under the terms of the Loan
Documents; and




(iv)

Duly and punctually perform and observe all other terms, covenants and
conditions of the Note, the Loan Agreement, the Deed of Trust, the Environmental
Agreement, all other Loan Documents, and any Swap Contract.




The foregoing obligations guaranteed under this Section 2(a) are defined as the
“Guaranteed Performance Obligations.”  The Guaranteed Performance Obligations
are included as part of the Guaranteed Obligations for all purposes of this
Guaranty.




(b)

The liability and obligations under this Section 2 shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 1.




Section 3

Guaranty of Specific Obligations.  




Guarantor also hereby unconditionally and irrevocably guarantees payment of, and
agrees to protect, defend, indemnify and hold harmless Lender for, from and
against, any and all losses, damages or liability which may be suffered or
incurred by, imposed on or awarded against Lender as a result of:




(a)

Fraud by Borrower or Guarantor in connection with the construction, leasing or
operation of the Property, the making or disbursement of the Loan, or any
certificates or documents provided in connection therewith;




(b)

Material misrepresentation or material breach of warranty by Guarantor in
connection with the construction, leasing or operation of the Property, the
making or disbursement of the Loan, or any certificates or documents provided in
connection therewith;








BofA/Landstown

2

Guaranty Agreement

#438684v5




(c)

Material misrepresentation or material breach of warranty by Borrower, which was
known by Guarantor to be false when made, in connection with the construction,
leasing or operation of the Property, the making or disbursement of the Loan, or
any certificates or documents provided in connection therewith;




(d)

After the occurrence and during the continuance of an Event of Default,
distributions to the members, partners or shareholders of Borrower or Guarantor
(or to any beneficiary or trustee if Borrower or Guarantor is a trust) of any
Rents, security deposits, or other income arising with respect to any property
covered by the Deed of Trust or other Loan Documents which should have been
applied against costs and expenses associated with the Property or paid to
Lender pursuant to the Loan Documents;




(e)

The misapplication by Borrower or Guarantor of any Insurance Proceeds or
Condemnation Awards attributable to any property covered by the Deed of Trust or
the other Loan Documents which, under the terms thereof, should have been
applied otherwise or paid to Lender;




(f)

Any filing by Borrower of a bankruptcy petition, or the making by Borrower of an
assignment for the benefit of creditors, or the appointment of a receiver of any
property of Borrower in any action initiated by, or consented to, by Borrower;
or




(g)

Any acts of Borrower or Guarantor taken in bad faith with the intent to hinder,
delay or interfere with the exercise by Lender of any rights and remedies under
the Loan Documents after the occurrence of and during the continuance of an
Event of Default.




Section 4

Primary Liability of Guarantor; Environmental Obligations.  




(a)

This Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and performance, and Guarantor shall be liable for the payment and performance
of the Guaranteed Obligations as a primary obligor.  This Guaranty shall be
effective as a waiver of, and Guarantor hereby expressly waives, any right to
which Guarantor may otherwise have been entitled, whether existing under
statute, at Law or in equity, to require Lender to take prior recourse or
proceedings against any collateral, security or Person.  It shall not be
necessary for Lender, in order to enforce such payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against Borrower or other Person liable on such indebtedness or for such
performance, or to enforce any rights against any security given to secure such
indebtedness or performance, or to join Borrower or any other Person liable for
the payment or performance of the Guaranteed Obligations or any part thereof in
any action to enforce this Guaranty, or to resort to any other means of
obtaining payment or performance of the Guaranteed Obligations; provided,
however, that nothing herein contained shall prevent Lender from suing on the
Note or foreclosing the Deed of Trust or exercising any other right under the
Loan Documents.




(b)

Suit may be brought or demand may be made against Borrower or against any or all
parties who have signed this Guaranty or any other guaranty covering all or any
part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.




(c)

The liability of Guarantor or any other Person hereunder for Guaranteed
Obligations arising out of or related to the Environmental Agreement shall not
be limited or affected in any way by any provision in this Guaranty, the other
Loan Documents or applicable Law limiting the liability of Borrower, Guarantor
or such other Person, or Lender’s recourse or rights to a deficiency judgment.








BofA/Landstown

3

Guaranty Agreement

#438684v5




Section 5

Certain Agreements and Waivers by Guarantor.




(a)

Guarantor agrees that neither Lender’s rights or remedies nor Guarantor’s
obligations under the terms of this Guaranty shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, and the liability of Guarantor under this
Guaranty shall be absolute, unconditional and irrevocable irrespective of:




(i)

any limitation on the liability of, or recourse against, any other Person in any
Loan Document or arising under any Law;




(ii)

any claim or defense that this Guaranty was made without consideration or is not
supported by adequate consideration or that the obligations of Guarantor
hereunder exceed or are more burdensome than those of Borrower under the other
Loan Documents;




(iii)

the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;




(iv)

the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by Law;




(v)

any homestead exemption or any other exemption under applicable Law;




(vi)

any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;




(vii)

whether express or by operation of Law, any partial release of the liability of
Guarantor hereunder (except to the extent expressly so released) or any complete
or partial release of Borrower or any other Person liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;




(viii)

the death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of Borrower or any other Person at any time liable
for the payment or performance of any or all of the Guaranteed Obligations;




(ix)

either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance (including changes with
respect to the construction of the Improvements) or any other terms thereof, or
any waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Lender to Borrower or any other Person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;





BofA/Landstown

4

Guaranty Agreement

#438684v5







(x)

any neglect, lack of diligence, delay, omission, failure, or refusal of Lender
to take or prosecute (or in taking or prosecuting) any action for the collection
or enforcement of any of the Guaranteed Obligations, or to foreclose or take or
prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;




(xi)

any failure of Lender to notify Guarantor of any creation, renewal, extension,
rearrangement, modification, supplement, subordination, or assignment of the
Guaranteed Obligations or any part thereof, or of any Loan Document, or of any
release of or change in any security, or of the occurrence or existence of any
Default or Event of Default, or of any other action taken or refrained from
being taken by Lender against Borrower or any security or other recourse, or of
any new agreement between Lender and Borrower, it being understood that Lender
shall not be required to give Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Guaranteed Obligations,
any and all rights to notice Guarantor may have otherwise had being hereby
waived by Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including any changes in the business or
financial condition of Borrower, and Guarantor acknowledges and agrees that
Lender shall have no duty to notify Guarantor of any information which Lender
may have concerning Borrower;




(xii)

the existence of any claim, counterclaim, set-off or other right that Guarantor
may at any time have against Borrower, Lender, or any other Person, whether or
not arising in connection with this Guaranty, the Note, the Loan Agreement, the
Environmental Agreement or any other Loan Document;




(xiii)

the unenforceability of all or any part of the Guaranteed Obligations against
Borrower, whether because the Guaranteed Obligations exceed the amount permitted
by Law or violate any usury law, or because the Persons creating the Guaranteed
Obligations acted in excess of their authority, or because of a lack of validity
or enforceability of or defect or deficiency in any of the Loan Documents, or
because Borrower has any valid defense, claim or offset with respect thereto, or
because Borrower’s obligation ceases to exist by operation of Law, or because of
any other reason or circumstance, it being agreed that Guarantor shall remain
liable hereon regardless of whether Borrower or any other Person be found not
liable on the Guaranteed Obligations, or any part thereof, for any reason (and
regardless of any joinder of Borrower or any other party in any action to obtain
payment or performance of any or all of the Guaranteed Obligations);




(xiv)

any order, ruling or plan of reorganization emanating from proceedings under
Title 11 of the United States Code with respect to Borrower or any other Person,
including any extension, reduction, composition, or other alteration of the
Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit;








BofA/Landstown

5

Guaranty Agreement

#438684v5




(xv)

any other condition, event, omission, action that would in the absence of this
paragraph result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty or any other agreement;




(xvi)

if Guarantor is a resident of Virginia, the benefits of the provisions of Title
49-25 and 49-26 of the Code of Virginia;




(xvii)

any early termination of any of the Guaranteed Obligations;




(xviii)

Lender’s enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis; or




(xix)

any liability, irregularity or unenforceability in whole or in part (including
with respect to any netting provision) of any Swap Contract or any confirmation,
instrument or agreement required thereunder or related thereto, or any
transaction entered into thereunder, or any limitation on the liability of
Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.




(b)

In the event any payment by Borrower or any other Person to Lender is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar Law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Lender and any attorneys’ fees, costs and expenses paid or incurred by Lender in
connection with any such event.  




(c)

It is the intent of Guarantor and Lender that the obligations and liabilities of
Guarantor hereunder are absolute, irrevocable and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally paid and performed, and not subject to refund or disgorgement, the
obligations and liabilities of Guarantor hereunder shall not be discharged or
released, in whole or in part, by any act or occurrence that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of a guarantor.




(d)

Guarantor’s obligations shall not be affected, impaired, lessened or released by
loans, credits or other financial accommodations now existing or hereafter
advanced by Lender to Borrower in excess of the Guaranteed Obligations.  All
payments, repayments and prepayments of the Obligations (as defined in the Loan
Agreement), whether voluntary or involuntary, received by Lender from Borrower,
any other Person or any other source (other than from Guarantor pursuant to a
demand by Lender hereunder), and any amounts realized from any collateral for
the Obligations, shall be deemed to be applied first to any portion of the
Obligations which is not covered by this Guaranty (including the Unguaranteed
Principal Portion), and last to the Guaranteed Obligations, and this Guaranty
shall bind Guarantor to the extent of any Guaranteed Obligations that may remain
owing to Lender.  Lender shall have the right to apply any sums paid by
Guarantor to any portion of the Obligations in Lender’s sole and absolute
discretion.




(e)

If acceleration of the time for payment of any amount payable by Borrower under
the Note, the Loan Agreement, any other Loan Document, or any Swap Contract is
stayed or delayed by any





BofA/Landstown

6

Guaranty Agreement

#438684v5




Law or tribunal, all such amounts shall nonetheless be payable by Guarantor on
demand by Lender.




Section 6

Subordination.




If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:




(a)

such indebtedness and all interest thereon and all liens, security interests and
rights now or hereafter existing with respect to property of Borrower securing
such indebtedness shall, at all times, be subordinate in all respects to the
Guaranteed Obligations and to all liens, security interests and rights now or
hereafter existing to secure the Guaranteed Obligations;




(b)

Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from Borrower as Lender may find acceptable from time
to time in its sole and absolute discretion, and (ii) distributions from
Borrower in an amount equal to any income taxes imposed on Guarantor which are
attributable to Borrower’s income from the Property;




(c)

Guarantor hereby assigns and grants to Lender a security interest in all such
indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below.  In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed.  If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 6, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and




(d)

Guarantor shall promptly upon request of Lender from time to time execute such
documents and perform such acts as Lender may require to evidence and perfect
its interest and to permit or facilitate exercise of its rights under this
Section 6, including execution and delivery of proofs of claim, further
assignments and security agreements, and delivery to Lender of any promissory
notes or other instruments evidencing indebtedness of Borrower to Guarantor.
 All promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.




Section 7

Other Liability of Guarantor or Borrower.




If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor.  If Borrower is or becomes indebted to Lender for
any indebtedness other than or in excess of the Guaranteed Obligations, any
payment received or recovery realized upon such other indebtedness of Borrower
to Lender may be applied to such other indebtedness.  This Guaranty





BofA/Landstown

7

Guaranty Agreement

#438684v5




is independent of (and shall not be limited by) any other guaranty now existing
or hereafter given.  Further, Guarantor’s liability under this Guaranty is in
addition to any and all other liability Guarantor may have in any other
capacity, including, if applicable, its capacity as a general partner.




Section 8

Lender Assigns; Disclosure of Information.




This Guaranty is for the benefit of Lender and Lender’s successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations.  Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof.  Lender may sell or offer to sell
the Loan or interests therein to one or more assignees or participants.
 Guarantor shall execute, acknowledge and deliver any and all instruments
reasonably requested by Lender in connection therewith, and to the extent, if
any, specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
 Lender may disclose to any such assignee or participant or prospective assignee
or participant, to Lender’s affiliates, including Merrill Lynch, Pierce, Fenner
& Smith Incorporated, to any regulatory body having jurisdiction over Lender and
to any other parties as necessary or appropriate in Lender’s reasonable
judgment, any information Lender now has or hereafter obtains pertaining to the
Guaranteed Obligations, this Guaranty, or Guarantor, including information
regarding any security for the Guaranteed Obligations or for this Guaranty,
and/or credit or other information on Guarantor and/or any other Person liable,
directly or indirectly, for any part of the Guaranteed Obligations.  




Section 9

Binding Effect; Joint and Several Liability.




This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns.  Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable.  If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term “Guarantor” shall
mean all of such Persons and each of them individually.




Section 10

Governing Law.




The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the
Commonwealth of Virginia and applicable United States federal law, and is
intended to be performed in accordance with, and only to the extent permitted
by, such laws.  All obligations of Guarantor hereunder are payable and
performable at the place or places where the Guaranteed Obligations are payable
and performable.




Section 11

Invalidity of Certain Provisions.




If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.





BofA/Landstown

8

Guaranty Agreement

#438684v5







Section 12

Costs and Expenses of Enforcement.




Guarantor agrees to pay to Lender on demand all costs and expenses incurred by
Lender in seeking to enforce Lender’s rights and remedies under this Guaranty,
including court costs, costs of alternative dispute resolution and reasonable
attorneys’ fees, whether or not suit is filed or other proceedings are initiated
hereon.  All such costs and expenses incurred by Lender shall constitute a
portion of the Guaranteed Obligations hereunder, shall be subject to the
provisions hereof with respect to the Guaranteed Obligations and shall be
payable by Guarantor on demand by Lender.




Section 13

No Usury.




It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable Law.  Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law.  The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.




Section 14

Representations, Warranties, and Covenants of Guarantor.




Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected; (d)
unless Guarantor is a natural person, Guarantor is duly organized, validly
existing, and in good standing under the laws of the state of its organization
and has full power and authority to enter into and perform this Guaranty; (e)
there is no litigation pending or, to the knowledge of Guarantor, threatened by
or before any tribunal against or affecting Guarantor which would materially
adversely affect the ability of Guarantor to fulfill its obligations under this
Guaranty; (f) all financial statements and information heretofore furnished to
Lender by Guarantor do, and all financial statements and information hereafter
furnished to Lender by Guarantor will, fully and accurately present the
condition (financial or otherwise) of Guarantor as of their dates and the
results of Guarantor’s operations for the periods therein specified, and, since
the date of the most recent financial statements of Guarantor heretofore
furnished to Lender, no material adverse change has occurred in the financial
condition of Guarantor, nor, except as heretofore disclosed in writing to
Lender, has Guarantor incurred any material liability, direct or indirect, fixed
or contingent; (g) after giving effect to this Guaranty, Guarantor is solvent,
is not engaged or about to engage in business or a transaction for which the
property of Guarantor is an unreasonably small capital, and does not intend to
incur or believe that it will incur debts that will be beyond its ability to pay
as such debts mature; (h) Guarantor has read and fully understands the
provisions contained in the Note, the Loan Agreement, the Deed of Trust, the
Environmental Agreement and the other Loan Documents.  Guarantor further
represents, warrants and covenants that if any Swap Contract shall at any time
be in effect, (x) Guarantor has received and examined copies of each such Swap
Contract, the observance and performance of which by Borrower is hereby
guaranteed; (y) Guarantor will benefit from Lender’s entering into each such
Swap Contract and





BofA/Landstown

9

Guaranty Agreement

#438684v5




any transaction thereunder with Borrower, and Guarantor has determined that the
execution and delivery by Guarantor of this Guaranty are necessary and
convenient to the conduct, promotion and attainment of the business of
Guarantor; and (z) Lender has no duty to determine whether any Swap Contract, or
any other transaction relating to or arising under any Swap Contract, will be or
has been entered into by Borrower for purposes of hedging interest rate,
currency exchange rate, or other risks arising in its businesses or affairs and
not for purposes of speculation, or is otherwise inappropriate for Borrower.
 Guarantor’s representations, warranties and covenants are a material inducement
to Lender to enter into the other Loan Documents and any Swap Contract shall
survive the execution hereof and any bankruptcy, foreclosure, transfer of
security or other event affecting Borrower, Guarantor, any other party, or any
security for all or any part of the Guaranteed Obligations.




Section 15

Notices.  




All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile.  Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.  




Section 16

Cumulative Rights.




All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies.  No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time.  No failure by Lender to exercise, nor delay in exercising, any right
or remedy shall operate as a waiver of such right or remedy or as a waiver of
any Event of Default.  No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances.  No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.




Section 17

Term of Guaranty.




This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Lender under this Guaranty are fully and
finally paid, performed and discharged and are not subject to any bankruptcy
preference period or any other disgorgement.








BofA/Landstown

10

Guaranty Agreement

#438684v5




Section 18

Financial Statements.




Guarantor agrees to provide to Lender, as and when required, the financial
statements and other financial information required to be delivered to Lender
with respect to Guarantor pursuant to the terms of the Loan Agreement and the
other Loan Documents, in the form and detail required by the Loan Documents.
 Guarantor also agrees to provide to Lender such other and further financial
information with respect to Guarantor as Lender shall from time to time request.




Section 19

Subrogation.




Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
17 above, and Guarantor hereby waives all of such rights.  




Section 20

Time of Essence.




Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.




Section 21

Entire Agreement; Counterparts; Construction.




This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations.  This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations.  This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
 This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.  This Guaranty has been executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement.  As used herein, the words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.”




Section 22

Dispute Resolution.




(a)

Arbitration.  Except to the extent expressly provided below, any controversy,
claim or dispute between or among the parties hereto, including any such
controversy, claim or dispute arising out of or relating to (i) this Guaranty,
    (ii) any other Loan Document, (iii) any related agreements or instruments,
or (iv) the transaction contemplated herein or therein (including any claim
based on or arising from an alleged personal injury or business tort)
(collectively, a “Dispute”), shall, upon the request of either party, be
determined by binding arbitration in accordance with the Federal Arbitration
Act, Title 9, United States Code (or if not applicable, the applicable state
law), the then-current rules for arbitration of financial services disputes of
the American Arbitration Association, or any successor thereof (“AAA”), and the
“Special Rules” set forth below.  In the event of any inconsistency, the Special
Rules shall control.  The filing of a court action is not intended to constitute
a waiver of the right of Guarantor or Lender, including the suing party,
thereafter to require submittal of the Dispute to arbitration.  Any party to
this Guaranty may bring an action, including a summary or expedited proceeding,
to compel arbitration of any Dispute in any court having jurisdiction over such
action.  For the purposes of this Dispute Resolution Section only, the terms
“party” and “parties” shall include any parent corporation, subsidiary or
affiliate of Lender





BofA/Landstown

11

Guaranty Agreement

#438684v5




involved in the servicing, management or administration of any obligation
described in or evidenced by this Guaranty, together with the officers,
employees, successors and assigns of each of the foregoing.




(b)

Special Rules.




(i)

The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral in
the City and County where Lender is located pursuant to its address for notice
purposes in this Guaranty.




(ii)

The arbitration shall be administered by AAA, who will appoint an arbitrator.
 If AAA is unwilling or unable to administer or legally precluded from
administering the arbitration or if AAA is unwilling or unable to enforce or
legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Guaranty may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
 All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Guaranty, referred to collectively as the “arbitrator”).




(iii)

All arbitration hearings will be commenced within ninety (90) days of the demand
for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.




(iv)

The judgment and the award, if any, of the arbitrator shall be issued within
thirty (30) days of the close of the hearing.  The arbitrator shall provide a
concise written statement setting forth the reasons for the judgment and for the
award, if any.  The arbitration award, if any, may be submitted to any court
having jurisdiction to be confirmed and enforced, and such confirmation and
enforcement shall not be subject to arbitration.




(v)

The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred.  For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.




(vi)

Any dispute concerning this arbitration provision, including any such dispute as
to the validity or enforceability of this provision, or whether a Dispute is
arbitrable, shall be determined by the arbitrator; provided, however, that the
arbitrator shall not be permitted to vary the express provisions of these
Special Rules or the Reservations of Rights in subsection (c) below.




(vii)

The arbitrator shall have the power to award legal fees and costs pursuant to
the terms of this Guaranty.




(viii)

The arbitration will take place on an individual basis without reference to,
resort to, or consideration of any form of class or class action.




(c)

Reservations of Rights.  Nothing in this Guaranty shall be deemed to (i) limit
the applicability of any otherwise applicable statutes of limitation and any
waivers contained in this Guaranty, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to)





BofA/Landstown

12

Guaranty Agreement

#438684v5




setoff, or (B) to foreclose judicially or nonjudicially against any real or
personal property collateral, or to exercise judicial or nonjudicial power of
sale rights, (C) to obtain from a court provisional or ancillary remedies such
as (but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Guaranty in a third-party proceeding in any action brought against
Lender in a state, federal or international court, tribunal or hearing body
(including actions in specialty courts, such as bankruptcy and patent courts).
 Lender may exercise the rights set forth in clauses (A) through (D), inclusive,
before, during or after the pendency of any arbitration proceeding brought
pursuant to this Guaranty.  Neither the exercise of self help remedies nor the
institution or maintenance of an action for foreclosure or provisional or
ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies.  No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.




(d)

Conflicting Provisions for Dispute Resolution.  If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Guaranty, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).  In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.




Section 23

Forum.




Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute.  Guarantor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Lender received actual notice
from Guarantor in accordance with the notice section of this Guaranty, and
service so made shall be complete five (5) days after the same shall have been
so mailed.  Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Guarantor in any other court or jurisdiction.




Section 24

WAIVER OF JURY TRIAL.  




WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
“DISPUTE” (FOR PURPOSES OF THIS SECTION, AS DEFINED ABOVE) AS SET FORTH IN THIS
GUARANTY, TO THE EXTENT ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION OR IS
DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE
OR NOT REQUIRED TO BE ARBITRATED, GUARANTOR AND LENDER WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.”  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND LENDER,





BofA/Landstown

13

Guaranty Agreement

#438684v5




AND GUARANTOR AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  GUARANTOR
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  GUARANTOR
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.  




Section 25

Credit Verification.




Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Lender to check any credit references, verify his/her employment and
obtain credit reports from credit reporting agencies of Lender's choice in
connection with any monitoring, collection or future transaction concerning the
Loan, including any modification, extension or renewal of the Loan.  Also in
connection with any such monitoring, collection or future transaction, Lender is
hereby authorized to check credit references, verify employment and obtain a
third party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.













[Signature Appears on the Following Page]





BofA/Landstown

14

Guaranty Agreement

#438684v5




IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the date first written above.




Guarantor:

Address of Guarantor:




Inland Diversified Real Estate

Inland Diversified Real Estate Trust, Inc.,

  Trust, Inc.

  a Maryland corporation

2901 Butterfield Road

Oak Brook, IL  60523

By:

/s/ Barry L. Lazarus (SEAL)

Attn:  Mr. Barry Lazarus, President

Name:

Barry L. Lazarus

Fax Number:  (630) 218-4957

Title:

President


with a copy to:




Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attn:  Robert H. Baum, Esquire, General Counsel

Fax Number:  (630) 218-4900










STATE OF ILLINOIS

CITY/COUNTY OF DUPAGE, TO WIT:




I, the undersigned Notary Public, in and for the state and county aforesaid, do
hereby certify that, Barry L. Lazarus, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself/herself to be the President of Inland Diversified Real
Estate Trust, Inc., a Maryland corporation , and that he/she, in such capacity,
being authorized so to do, executed the foregoing document for the purposes
therein contained, by signing his/her name on behalf of the corporation.




GIVEN under my hand and seal this 22 day of March, 2011.




 

/s/ Rose Marie Allred   (SEAL)

Notary Public




My Notary Registration number is:  82847




My commission expires:  May 21, 2013








BofA/Landstown

15

Guaranty Agreement

#438684v5




Address of Lender:




Bank of America, N.A.

100 North Tryon Street

Mailcode:  NC1-007-11-15

Charlotte, NC  28255-0001

Attn:  Ms. Kay Ostwalt

Fax Number:  (980) 386-6434




with a copy to:




Troutman Sanders LLP

1001 Haxall Point

Richmond, VA  23219

Attn:  M. Kevin McCusty, Esquire

Fax Number:  (804) 698-6041











BofA/Landstown

16

Guaranty Agreement

#438684v5


